DETAILED ACTION
Claims 16-25 and 47-56 are pending, claims 1-15 and 26-46 have been cancelled.
This action is in response to the amendment filed 2/12/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 1-15 were withdrawn, and now cancelled, from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/27/2020. Applicant’s election without traverse of Group II, Species II in the reply filed on 7/27/2020 is acknowledged. 
The newly added claims, 47-56, are supported by Species II, Figures 3,7-15, which was elected without traverse in the response filed 7/27/2020.

Response to Arguments
Applicant’s arguments, pages filed 2/12/2021, with respect to the rejection(s) of claim(s) under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made utilizing a combination of Gustafson et al. in view of Rostad.
Applicant’s arguments as they are directed to Gustafson are persuasive from an anticipatory reading of the claims, however when Gustafson is combined with the 
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Since applicant’s arguments are not persuasive, and applicant’s amendment necessitated the new grounds for rejection, this action has been made Final.

Specification
Applicant’s amendment overcomes the objection to the abstract.
Claim Objections
Claims 16 and 47 are objected to because of the following informalities:  
claim 16, line 6, “which” should be - -the first annular surface and the second annular surface - -,
claim 16, line 8, “the outer” should be - -an outer - -,
claim 16, line 12, “an first cage port” should be - -a first cage - -,
claim 47, line 1, “the surface” should be - -a surface - -,
claim 47, line 13, “an first cage port” should be - -a first cage - -.  
Appropriate correction is required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-25 and 47-56 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson (US 2014/0061516) in view of Rostad (US 3736958). The office is relying on US 9422783 that is the patent for US 2014/0061516.
Regarding claim 16;
Gustafson discloses a valve (10, Fig. 1) for a well system (col. 1, lns 13-15), comprising: 
a valve housing (12,14) comprising a first housing port (56), a second housing port (58), and a bore (the bore of 14 surrounding 50); 
a piston (50,with the seal un-numbered in 50) received in the bore of the housing 
and having a longitudinal axis (the inherent axis through the piston), the piston comprising a first end (top end of 50), a second end (bottom end of 50), and 
an annular flange (50) comprising a first annular surface (the surface on the outer diameter of 50 above the seal) and a second annular surface (the surface on the outer diameter of 50 below the seal); 
a piston seal (the un-numbered seal installed in 50) disposed in the outer surface (the inner surface of the seal groove) of the piston and in sealing engagement with an inner surface of the bore (the surface of the bore surrounding piston 50), the piston seal disposed in an axial position that is between the first annular surface and the second annular surface of the annular flange (as shown in figure 1); and 
a cage assembly (as shown in figure 1), comprising: a cage (the part surrounding 34, retaining seal 38) comprising a bore (the bore of the cage surrounding OD2 of 34), an first cage port (the upper side port in the cage connecting with 26), a second cage 
a spool (34) disposed in the cage and coupled to the piston (as shown; annotated figure 1), the spool comprising a through bore (48/18); 
wherein the fluid pressurization of the first housing port applies a pressure force against the first end of the piston in a first direction (pilot pressure applied to port 56 urges head 50 in a downward direction, col.5, lns. 24-51); 
wherein the fluid pressurization of the second housing port applies a pressure force against the first annular surface of the annular flange in the first direction (pilot pressure applied to port 58 urges head 50 in a direction toward the upper end of valve 10 which would cause application of pressure on the top of the piston 50 downwards (which is in the first direction) col.5, lns. 24-51), 
and a pressure force against the second annular surface of the annular flange in a second direction opposite the first direction (pilot pressure applied to port 58 urges head 50 in a direction toward the upper end of valve 10, would apply upward pressure on the lower second surface); 
wherein fluid pressurization of the first housing port displaces the piston and spool in the first direction (downward direction; col.5, lns. 24-51), and the fluid pressurization of the second housing port displaces the piston and spool in the second direction (upward direction, col.5, lns. 24-51).





Rostad teaches a piston (30) having a first and second annular surface (both end surfaces of the piston 30) of the piston being in fluid communication (via opening 33) with a second port (57 or 58).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a communicating through hole port as taught by Rostad, into the device of Gustafson to have the first annular surface and the second annular surface, both being in fluid communication with the second housing port of Gustafson. The combination would provide additional variations that are possible for rate of movement for the piston, and the rate of opening and closing for the device, to have a slower and smoother acting valve to eliminate high initial shocking characteristics (Rostad, col. 6, lns. 33-37 and col. 1, lns. 36-40).
	
Regarding claim 17, 
Gustafson discloses wherein the surface area of the first annular surface of the annular flange is less than the second annular surface of the annular flange (as shown in figure 1, the width of the upper first annular surface is less than the width of the lower annular second surface).

    PNG
    media_image1.png
    1269
    886
    media_image1.png
    Greyscale


Regarding claim 18, Gustafson further discloses wherein the sealing engagement between “the first piston seal” (the un-numbered seal installed within 50 as shown in Fig. 1) and the inner surface of the bore of the valve housing forms a first chamber (the upper chamber) in the bore and a second chamber (the lower chamber) in the bore.
Regarding claim 18, Rostad discloses a piston port (33, col. 2, lns, 49-54) extending through the annular flange of the piston as shown in the Figure. 
Regarding claim 18, the combination of Gustafson with Rostad discloses that the piston port provides for fluid communication between the first chamber and the second chamber. 
Regarding claim 19, the combination of Gustafson with Rostad discloses
wherein: in response to displacement of the piston in the first direction, fluid is conveyed from the second chamber to the first chamber through the piston port; and in response to displacement of the piston in the second direction, fluid is conveyed from the first chamber to the second chamber through the piston port.

Regarding claim 20, 
Gustafson discloses wherein: the bore of the cage is defined by an inner surface comprising an expanded diameter section (the inner bore of the cage surrounding OD1) and a reduced diameter section (the bore of the cage having the inner oring 38 which surrounds the diameter OD2); 


Regarding claim 21, 
Gustafson discloses the valve of claim 20, and further discloses further comprising a cage seal (38) disposed between the inner surface of the cage and the outer surface of the spool, the cage seal configured to restrict fluid communication between the first cage port and the second cage port (seal 38 restricts fluid communication from the upper first side cage port and the lower second side cage port as it seals the outer surface OD2, see Fig. 1).

Regarding claim 22, 
Gustafson discloses wherein the spool and cage are configured to allow the spool to move within the cage between a first position, a second position, and a third position, 
wherein: when the spool is disposed in the first position (as shown in Fig.1), fluid communication is provided between the second cage port and the third cage port, and fluid communication is restricted between the first cage port and the third cage port (as shown in Fig.1); 

when the spool is disposed in the third position, the spool is disposed between the first and second positions and fluid communication is restricted between the first cage port and the third cage port, and between the second cage port and the third cage port (in this third position (a position where both outermost ends 34a,34b would be approximately equally spaced from their respective mating seal surfaces abutting 36,42), which is not shown in the drawings, the spool is configured to be positioned in this manner, and the fluid communication, as claimed, is considered as being restricted in that the spool would be positioned to reduce the flow pathways in this intermediate third position). The spool (34) is capable of performing the positions disclosed in claim 22. 

Regarding claim 23, 
Gustafson discloses; when the spool is disposed at positions between the first and third positions within the cage fluid communication is restricted between the first cage port and the third cage port; and 
when the spool is disposed at positions between the second and third positions within the cage fluid communication is restricted between the second cage port and the third cage port (in these positions as claimed the spool is configured to be positioned in this manner, and the fluid communication as claimed is considered as being restricted in 

Regarding claim 24, 
Gustafson discloses; when the spool is displaced from the first position to the third position, a flow area (the area between 34b and the top surface of 42) between the second cage port and the third cage port becomes gradually reduced; and 
when the spool is displaced from the third position to the second position, a flow area (the area between 34a and the bottom surface of 36) between the first cage port and the third cage port becomes gradually increased.

Regarding claim 25, 
Gustafson discloses; when the spool is displaced from the third position (middle position not shown) to the first position (as shown in Fig. 1), a flow area (the area between 34b and the top surface of 42) between the second cage port and the third cage port becomes gradually increased, and 
when the spool is displaced from the second position (see Fig. 2) to the third position, a flow area (the area between 34a and the bottom surface of 36) between the first cage port and the third cage port becomes gradually reduced.





Gustafson discloses a valve (10, Fig. 1) for a well system (col. 1, lns 13-15), comprising: 
a valve housing (12,14) comprising a first housing port (56), a second housing port (58), and a bore (the bore of 14 surrounding 50); 
a piston (50,with the seal un-numbered in 50) received in the bore of the housing 
and having a longitudinal axis (the inherent axis through the piston), the piston comprising a first end (top end of 50), a second end (bottom end of 50), and 
an annular flange (50) comprising a first annular surface (the surface on the outer diameter of 50 above the seal) and a second annular surface (the surface on the outer diameter of 50 below the seal); 
a piston seal (the un-numbered seal installed in 50) disposed in the outer surface (the inner surface of the seal groove) of the piston and in sealing engagement with an inner surface of the bore (the surface of the bore surrounding piston 50), the piston seal disposed in an axial position that is between the first annular surface and the second annular surface of the annular flange (as shown in figure 1); and 
a cage assembly (as shown in figure 1), comprising: 
a cage (the part surrounding 34, retaining seal 38) comprising a bore (the bore of the cage surrounding OD2 of 34), an first cage port (the upper side port in the cage connecting with 26), a second cage port (the lower side port in the cage connecting with 22), and a third cage port (the bottom port in the cage connecting with 24);
a spool (34) disposed in the cage and coupled to the piston (as shown; annotated figure 1), the spool comprising a through bore (48/18); 

wherein the fluid pressurization of the second housing port applies a pressure force against the first annular surface of the annular flange in the first direction (pilot pressure applied to port 58 urges head 50 in a direction toward the upper end of valve 10 which would cause application of pressure on the top of the piston 50 downwards (which is in the first direction) col.5, lns. 24-51), 
and a pressure force against the second annular surface of the annular flange in a second direction opposite the first direction (pilot pressure applied to port 58 urges head 50 in a direction toward the upper end of valve 10, would apply upward pressure on the lower second surface); 
wherein fluid pressurization of the first housing port displaces the piston and spool in the first direction (downward direction; col.5, lns. 24-51), and the fluid pressurization of the second housing port displaces the piston and spool in the second direction (upward direction, col.5, lns. 24-51).

Gustafson is silent to having wherein fluid communication from the first housing port to the first annular surface is restricted.

Rostad teaches a piston (30) having fluid communication from the first housing port to the first annular surface is restricted (opening 33 is considered as being restricted in as much as applicant’s opening 182 of the instant application of Figure 15).


Regarding claim 48, Gustafson discloses wherein the surface area of the first annular surface of the annular flange is less than the second annular surface of the annular flange (as shown in figure 1, the width of the upper first annular surface is less than the width of the lower annular second surface).

Regarding claim 49, Gustafson further discloses wherein the sealing engagement between “the first piston seal” (the un-numbered seal installed within 50 as shown in Fig. 1) and the inner surface of the bore of the valve housing forms a first chamber (the upper chamber) in the bore and a second chamber (the lower chamber) in the bore, and, Rostad discloses a piston port (33, col. 2, lns, 49-54) extending through the annular flange of the piston as shown in the Figure, and, the combination of Gustafson with Rostad discloses that the piston port provides for fluid communication between the first chamber and the second chamber. 


wherein: in response to displacement of the piston in the first direction, fluid is conveyed from the second chamber to the first chamber through the piston port; and in response to displacement of the piston in the second direction, fluid is conveyed from the first chamber to the second chamber through the piston port.

Regarding claim 51, 
Gustafson discloses wherein: the bore of the cage is defined by an inner surface comprising an expanded diameter section (the inner bore of the cage surrounding OD1) and a reduced diameter section (the bore of the cage having the inner oring 38 which surrounds the diameter OD2); 
the spool (34) comprises an outer surface (the surface of OD1) comprising an expanded diameter section (OD1) and a reduced diameter section (OD2); the diameter of the expanded diameter section of the spool is substantially equal to the diameter of the expanded diameter section of the cage (as shown in figure 1); and the diameter of the reduced diameter section of the spool is substantially equal to the diameter of the reduced diameter section of the cage (as shown in figure 1).

Regarding claim 52, 
Gustafson discloses the valve of claim 51, and further discloses further comprising a cage seal (38) disposed between the inner surface of the cage and the outer surface of the spool, the cage seal configured to restrict fluid communication between the first cage port and the second cage port (seal 38 restricts fluid 

Regarding claim 53, 
Gustafson discloses wherein the spool and cage are configured to allow the spool to move within the cage between a first position, a second position, and a third position, 
wherein: when the spool is disposed in the first position (as shown in Fig.1), fluid communication is provided between the second cage port and the third cage port, and fluid communication is restricted between the first cage port and the third cage port (as shown in Fig.1); 
when the spool is disposed in the second position (when surface 34b abuts 42, see Fig. 2), fluid communication is provided between the first cage port and the third cage port, and fluid communication is restricted between the second cage port and the third cage port; and 
when the spool is disposed in the third position, the spool is disposed between the first and second positions and fluid communication is restricted between the first cage port and the third cage port, and between the second cage port and the third cage port (in this third position (a position where both outermost ends 34a,34b would be approximately equally spaced from their respective mating seal surfaces abutting 36,42), which is not shown in the drawings, the spool is configured to be positioned in this manner, and the fluid communication, as claimed, is considered as being restricted in that the spool would be positioned to reduce the flow pathways in this intermediate 
 
Regarding claim 54, 
Gustafson discloses; when the spool is disposed at positions between the first and third positions within the cage fluid communication is restricted between the first cage port and the third cage port; and 
when the spool is disposed at positions between the second and third positions within the cage fluid communication is restricted between the second cage port and the third cage port (in these positions as claimed the spool is configured to be positioned in this manner, and the fluid communication as claimed is considered as being restricted in that the spool would be positioned to reduce the flow pathways in these respective positions).

Regarding claim 55, 
Gustafson discloses; when the spool is displaced from the first position to the third position, a flow area (the area between 34b and the top surface of 42) between the second cage port and the third cage port becomes gradually reduced; and 
when the spool is displaced from the third position to the second position, a flow area (the area between 34a and the bottom surface of 36) between the first cage port and the third cage port becomes gradually increased.



Regarding claim 56, 
Gustafson discloses; when the spool is displaced from the third position (middle position not shown) to the first position (as shown in Fig. 1), a flow area (the area between 34b and the top surface of 42) between the second cage port and the third cage port becomes gradually increased, and 
when the spool is displaced from the second position (see Fig. 2) to the third position, a flow area (the area between 34a and the bottom surface of 36) between the first cage port and the third cage port becomes gradually reduced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753